Citation Nr: 1741447	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-18 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs funds.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1970.

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in Nashville, Tennessee.

In March 2011 and September 2016, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Clear and convincing medical evidence establishes that the Veteran lacks the capacity to contract or manage his own affairs, including the disbursement of VA funds without limitation. 


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, the VA is required to advise a claimant of the information and evidence necessary to substantiate a claim, and assist him/her in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. Sections 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, however, the VCAA does not apply given the nature of the issue on appeal.  See Sims v. Nicholson, 19 Vet. App. 453, 45 (2006) (holding that the VCAA does not apply to restoration of competency matters as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55").  

In any event, the Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Laws and Regulations

A mentally incompetent person is one who, because of injury of disease, lacks the mental capacity to contract or to manage his/her own affairs, including the receipt of disbursed funds without limitation.  38 C.F.R. § 3.353(a).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a legal presumption in favor of competency, and where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his/her affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.


Analysis

A review of the record indicates that service connection is in effect for paranoid schizophrenia, which has been rated as 100 percent disabling since September 29, 1990.  VA clinical records document a long history of disability, including depression, personality disorder, schizophrenia, psychotic behavior, ineffective coping skills, polysubstance abuse, and homelessness.  More recent VA clinical records show that the Veteran has declined treatment in the VA mental health clinic.  

The Veteran underwent a Mental Disorders examination in December 2008.  The examination report was signed by two medical examiners.  The examination report noted:

	. . . At this point in time, the patient's symptoms and/or behaviors appear to be attributable to his service connected disability for paranoid schizophrenia.  In my opinion, it would be difficult for him to hold down a job unless it was something he could do in a solitary environment without needing to interact with other people.  It is likely that patient's condition can be managed with medication but it is also just as likely that patient's adherence this medication regiment will remain sporadic, increasing the chance that psychoses will reappear with the potential to cause problems in a work environment.  Without adequate supervision, which this patient does not appear to have, and without adequate training for a job that can be done alone, it is likely that he will not be able to become gainfully employed in the near future and will continue to depend on his SSDI and VA pension to survive.  

It should also be noted that this veteran does not have the capacity to make good financial decisions and, therefore, has a payee assigned to him to handle his benefits.  

A diagnosis of paranoid schizophrenia along with a personality disorder was given and a Global Assessment of Functioning (GAF) score of 35 was assigned.  

The examination report was forwarded to the RO which, in July 2009, issued a rating decision.  The RO concluded that the Veteran was "incompetent for purposes of managing VA payments."  The effective date of the finding of competency was determined to be July 16, 2009.  

In this appeal, the Veteran seeks to restore his competency to handle the disbursement of VA funds.  He contends that he can handle his money and pay his bills.  He believes that he should not have to have a caretaker or guardian to oversee his spending.  

To support his assertions, the Veteran has submitted a May 2013 opinion from an education specialist who wrote that he had been treating the Veteran for two years and that he had not witnessed any level of decompensation.  The writer further indicated that the Veteran was capable of handling his finances with little to no assistance from outside sources as long as the Veteran remained "compliant with pharmacological management".  

In conjunction with his claim for competency, the Veteran underwent a Social and Industrial Survey in July 2015.  The examiner indicated that the Veteran was aware of his income, expenses and how to bills are paid.  He was not currently psychotic.  The examiner indicated that although there is some question about the Veteran's ability to use his funds wisely, there did not appear to be sufficient justification at this point to declare that he is incompetent for VA purposes.

A VA Field Examination report of November 2015 is also of record.  The field examiner concluded that the Veteran did not have the capacity to manage his funds and that the Veteran should continue to have his funds managed by a fiduciary.  

Another psychiatric examination of the Veteran was performed in June 2017.  It was noted that the Veteran was not taking his medications to control or treat his schizophrenia.  He further reported that he was obtaining prescription medication from an individual who was not licensed to prescribe or distribute drugs/medications.  The examiner described the Veteran as highly agitated but mostly cooperative.  He kept leaning forward and whispering, looking around, and stopping as if listening to internal stimuli throughout the interview.  His speech was quite loud, pressured, and often tangential.  His thought process was somewhat disorganized and he appeared to be responding to voices during the interview.  His memory good but his concentration poor.  Insight poor to fair.  His judgment was fair.  The examiner noted that the Veteran was not currently taking any medications nor was he receiving mental health treatment.  He had a fiduciary currently but was not happy with someone else handling his money.  He made valid points about why he should pay someone to pay his bills when he could do so himself.  The examiner, however, indicated that given the Veteran's judgment and his inability to focus for even a few minutes, his ability to pay his own bills was questionable.  The examiner concluded that as long as the Veteran continued to refuse treatment and medication, he continued to be a poor candidate for independently managing his own funds.  

Upon review of the evidence of record, it is the determination of the Board that the presumption of competency is rebutted by the most probative evidence.  This evidence is clear and convincing.  38 C.F.R. § 3.353 (d); see also 38 C.F.R. § 3.102.  The Board finds that the evidence is clear and convincing that the Veteran is incapable of managing his finances.  Medical examiners from 2008 to the present have indicated that unless the Veteran was using his medications, he was incapable of managing his own funds.  Although a private party indicated that the Veteran was capable of managing and disbursing his money with "little to no assistance from outside sources," the same individual qualified his opinion by stating that such management was not suggested or recommended if the Veteran was not compliant with his medications for the treatment of his schizophrenia.  

A review of the available medical records shows that while the Veteran is sporadically compliant with his medications, his compliance has not been long-term or enduring.  More recent medical records show that he is currently noncompliant.  In other words, the record clearly establishes that the Veteran has a long history of taking medications for many months but then going off of his prescribed medications without advising his treating physicians.

It is acknowledged that a social worker has opined that the Veteran is capable of managing his own funds.  However, medical authorities have disagreed with the social worker's opinion and have concluded that the Veteran is not able to manage his funds adequately without supervision.  The Board finds that the medical examiners' opinions outweigh the social worker's opinion, both in terms of quantity and quality, given their more specialized expertise.  

The Board has considered the Veteran's contentions with regard to the determination of competency.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board finds that the Veteran's assertions are outweighed by the findings of numerous examiners that it was in his best interest to remain under supervision.  Although the Veteran has maintained that he is competent, the Veteran also suffers from hostile and inappropriate behavior, some delusions, isolating conduct, and occasional psychotic behavior.  

Hence, restoration of competency status for VA benefit purposes is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102.  


ORDER

The Veteran is not competent to handle disbursement of VA funds and, as such, the appeal is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


